Citation Nr: 1117499	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection cold injury residuals manifested by peripheral neuropathy of the feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim. 

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy of the feet is attributable to service.  


CONCLUSION OF LAW

Peripheral neuropathy of the feet was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Essentially, the Veteran asserts that he has residuals of in-service cold injury to the feet during service in Korea.  Having reviewed the record, the Board concludes a finding in favor of service connection for peripheral neuropathy of the feet is supportable.

The Board notes that while the Veteran's 201 personnel file has not been associated with the claims file, his DD Form Form 214 shows one year and two months of service in Korea and that his awards and decorations include a Korean Service Medal w/3 Bronze Stars.  In addition, rating decisions reflect service-connected disability having had an onset during service in Korea.  Thus, service in Korea is established.  

In this case, there is both positive and negative evidence that has been weighed.  In that regard, while the evidence establishes service in Korea, service treatment records are negative for a documented cold injury.  

The Veteran testified that the standard boots issued could not accommodate the spikes/cleats needed for climbing the icy hills in association with duty as a surveyor, and thus, he wore leather boots over which the spikes/cleats could be fitted.  Transcript at 4-5 (2011).  He added that the leather boots did not keep his feet warm, that his feet were always cold and often numb, and that he only wore one pair of socks as only 2 or 3 pairs were issued in total.  Id at 5-6.  He stated that when he complained to the medics, he was told it was just a little frost and to keep his feet dry, and that his feet and toes were massaged.  Id.  He testified that numbness/tingling continued after service and gradually became worse.  Id. at 6.  

In the January 2008 VA opinion to the effect that the Veteran's foot symptoms are attributable to Morton's neuroma and not at least as likely as not that related to service, the examiner noted no in-service complaints and no complaints regarding the feet during the 25 years after service during which the Veteran had worked as a mail carrier.  The Board notes that the Veteran is competent to report in-service experiences, to include cold exposure, and such is not inconsistent with the Veteran's service in this case.  See 38 U.S.C.A. § 1154(a).  The Board further notes the Veteran's sworn testimony to the effect that he worked as a mail carrier for only about six months, after which he drove a truck for the following 19 years is not inconsistent with the reported occupation of driver on VA examination in November 1953, as well as in November 1965, and while is noted that he was a substitute carrier, an August 2004 VA examination report notes his occupation was driver.  An opinion based upon an inaccurate factual basis is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).    

Against this background is the opinion of the Veteran's private podiatrist, received in March 2011, to the effect that the Veteran's history of cold exposure could have caused a delayed sequelae and peripheral neuropathy to evolve.  The Board notes that while the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue may weigh against the claim, in this case, the private podiatrist noted that cold injuries definitely precede peripheral neuropathy, and that the long-term and delayed effects of cold injuries frequently require care with age progression.  The examiner added that based on testing and examination, it is a distinct possibility that the Veteran's non-diabetic peripheral neuropathy is a result of cold exposure during service in Korea.

The Board notes a September 2004 rating decision reflects the AOJ's determination no neurologic deficits attributable to the bilateral knees or a left ankle sprain, the March 2011 private doctor reported non-diabetic peripheral neuropathy, and while foot symptoms were attributed to Morton's neuromas, with symptoms to include tingling and numbness, the examiner noted a cause for such to be tight-fitting boots.  Regardless, in this case, the Board finds there is competent evidence tending to establish peripheral neuropathy related to service.  

In this case, while there is some doubt, in resolving all doubt in the Veteran's favor a finding in favor of service connection for peripheral neuropathy of the feet is due to in-service cold injury is supportable.  The Board notes the Veteran's assertions in regard to continuity of symptoms, as well as that cold injury is not inconsistent with the places, types, and circumstances of this Veteran's service and there is competent evidence tending to establish that peripheral neuropathy of the feet is related to the in-service cold injury.  38 U.S.C.A. § 1154(a).

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.



ORDER

Service connection for peripheral neuropathy of the feet is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


